Exhibit 10.25

Covidien plc

2007 Stock and Incentive Plan

TERMS AND CONDITIONS

OF

PERFORMANCE UNIT AWARD

FY11-FY13 ASIA GROWTH INCENTIVE

PERFORMANCE UNIT AWARD granted on             (the “Grant Date”).

1. Grant of Performance Units. Covidien plc (the “Company”) has granted to you
Performance Units, the target amount of which is set forth in the Grant Letter
that issued this Award to you, subject to the provisions of these Terms and
Conditions and the Plan. The Company will hold the Performance Units in a
bookkeeping account on your behalf until such units become payable or are
forfeited or cancelled.

2. Amount and Form of Payment. Each Performance Unit represents one (1) Ordinary
Share and any Performance Units that vest pursuant to Section 4 will be redeemed
solely for Shares, subject to Section 10.

3. Dividends. Each unvested Performance Unit will be credited with a Dividend
Equivalent Unit (“DEU”) for any cash or stock dividends distributed by the
Company on an Ordinary Share. DEUs will be calculated at the same dividend rate
paid to other holders of Ordinary Shares and will be adjusted and vest in
accordance with the adjustment and vesting provisions applicable to the
underlying Performance Units.

4. Vesting.

(i) Except as provided below, Performance Units subject to this Award will fully
vest on the Committee Certification Date (as defined in Appendix A), provided
that you are an Employee on the Committee Certification Date. The target number
of Performance Units specified in the Grant Letter shall be adjusted at the end
of the Performance Period (as defined in Appendix A) in accordance with the
provisions of Appendix A.

(ii) If your employment terminates before full (100%) vesting, you will forfeit
the unvested portion of Performance Units. However, if your employment
terminates due to Normal Retirement (your employment terminates on or after the
date you attain age 60 and the sum of your age and years of service equals at
least 70), Retirement (your employment terminates on or after the date you
attain age 55 and the sum of your age and years of service equals at least 60),
death, Disability, a Change in Control or Divestiture or Outsourcing Agreement,
Performance Units subject to this Award may become vested in accordance with the
provisions of Section 5, 6 or 7, as applicable.

 

  1   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

5. Retirement, Normal Retirement, Disability or Death. Notwithstanding the
vesting provisions described in Section 4, Performance Units subject to this
Award may become vested if your Termination of Employment is a result of your
Retirement, Normal Retirement, Disability or death as follows:

(i) Retirement. If your employment terminates as a result of your Retirement (as
defined in Section 4) and your Retirement occurs less than 12 months after the
Grant Date, you will forfeit all Performance Units subject to this Award. If,
however, your Retirement occurs at least 12 months after the Grant Date and, had
you continued in employment through the Committee Certification Date you would
have become fully vested in Performance Units subject to this Award, then you
will be entitled to pro rata vesting of Performance Units subject to this Award
that would have become fully vested based on (A) the number of whole months
completed from Grant Date through your Termination of Employment date divided by
the number of whole months from the Grant Date through the last day of the
Performance Period times (B) the total number of Performance Units subject to
this Award that would have become fully vested after adjustment for the attained
level of achievement determined in accordance with the provisions of Appendix A.
If you are entitled to pro rata vesting of any Performance Units pursuant to
this Section 5(i), such vesting shall occur at the same time and in the same
manner as the vesting of active employees in Performance Units attributable to
the Performance Period (i.e., upon the Committee Certification Date) and shall,
in no event, become vested or delivered prior to such time.

(ii) Normal Retirement, Disability or Death. If your employment terminates as a
result of your Normal Retirement (as defined in Section 4), your death or a
Disability, and had you continued in employment through the Committee
Certification Date you would have become fully vested in Performance Units
subject to this Award, then you will become fully vested in the total number of
Performance Units subject to this Award that would have become fully vested
after adjustment for the attained level of achievement determined in accordance
with the provisions of Appendix A. If you are entitled to full vesting of any
Performance Units pursuant to this Section 5(ii), such vesting shall occur at
the same time and in the same manner as the vesting of active employees in
Performance Units attributable to the Performance Period (i.e., upon the
Committee Certification Date) and shall, in no event, become vested or delivered
prior to such time.

6. Termination of Employment Following a Change in Control. Notwithstanding the
vesting provisions described in Section 4, these Performance Units may become
vested in the manner described in Section 6(iii) below if you experience a
Termination of Employment after a Change in Control and you satisfy either
Section 6(i) or Section 6(ii).

(i) Within 12 months after a Change in Control, the Company or any Subsidiary
terminates your employment for any reason other than Cause, Disability or death;
or

(ii) Within 12 months after a Change in Control and within 60 days after one of
the events listed in this Section 6(ii), you terminate your employment because
(A) the

 

  2   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

Company or any Subsidiary (1) assigns or causes to be assigned to you duties
inconsistent in any material respect with your position as in effect immediately
prior to the Change in Control; (2) makes or causes to be made any material
adverse change in your position (including titles and reporting relationships
and level), authority, duties or responsibilities; or (3) takes or causes to be
taken any other action which, in your reasonable judgment, would cause you to
violate your ethical or professional obligations (after written notice of such
judgment has been provided by you to the Company and the Company has been given
a 15-day period within which to cure such action), or which results in a
significant diminution in your position, authority, duties or responsibilities;
or (B) the Company or any Subsidiary, without your consent, (1) requires you to
relocate to a principal place of employment more than 50 miles from your
existing place of employment; or (2) reduces your base salary, annual bonus, or
retirement, welfare, share incentive, perquisite (if any) and other benefits
when taken as a whole.

(iii) If your employment terminates after a Change in Control in a manner that
satisfies either Section 6(i) or Section 6(ii) above and, had you continued in
employment through the Committee Certification Date you would have become fully
vested in Performance Units subject to this Award, then you will become fully
vested in the total number of Performance Units that would have become fully
vested after adjustment for the attained level of achievement. If you are
entitled to full vesting of any Performance Units pursuant to this
Section 6(iii), such vesting shall occur at the same time and in the same manner
as the vesting of active employees in Performance Units attributable to the
Performance Period (i.e., upon the Committee Certification Date) and shall, in
no event, become vested or delivered prior to such time.

7. Termination of Employment Resulting From Divestiture or Outsourcing
Agreement. Notwithstanding the vesting provisions described in Section 4, and
subject to the provisions of subsection (i) below, if your employment with the
Company or a Subsidiary terminates as a result of a Divestiture or Outsourcing
Agreement and, had you continued in employment through the Committee
Certification Date you would have become fully vested in Performance Units
subject to this Award, then you shall be entitled to pro rata vesting in
Performance Units subject to this Award that would have become fully vested
based on (A) the number of whole months completed from Grant Date through your
Termination of Employment date divided by the number of whole months from the
Grant Date through the last day of the Performance Period times (B) the total
number of Performance Units subject to this Award that would have become vested
after adjustment for the attained level of achievement determined in accordance
with the provisions of Appendix A. If you are entitled to pro rata vesting of
any Performance Units pursuant to this Section 7, such vesting shall occur at
the same time and in the same manner as the vesting of active employees in
Performance Units attributable to the Performance Period (i.e., upon the
Committee Certification Date) and shall, in no event, become vested or delivered
prior to such time.

(i) Notwithstanding the foregoing provisions of this Section 7, you shall not be
eligible for pro rata vesting if (A) your Termination of Employment occurs on or
prior to the closing date of a Divestiture or such later date as is provided
specifically in the applicable transaction agreement or related agreements, or
on the effective date of an

 

  3   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

Outsourcing Agreement (the “Applicable Employment Date”), and (B) you are
offered Comparable Employment with the buyer, successor company or Outsourcing
Agent, as applicable, but do not commence such employment on the Applicable
Employment Date.

(ii) For purposes of this Section 7 and these Terms and Conditions,
(A) “Comparable Employment” means employment at a location that is no more than
50 miles from your job location at the time of your Termination of Employment
that has a base salary and target bonus opportunity that is at least equal to
your base salary and target bonus opportunity in effect immediately prior to
your Termination of Employment; (B) “Disposition of Assets” means the
disposition by the Company or a Subsidiary of all or a portion of the assets
used by the Company or Subsidiary in a trade or business to an unrelated
individual or entity; (C) “Disposition of a Subsidiary” means the disposition by
the Company or Subsidiary of its interest in a subsidiary or controlled entity
to an unrelated individual or entity, provided that such subsidiary or
controlled entity ceases to be a member of the Company’s controlled group as a
result of such disposition; (D) “Divestiture” means a Disposition of Assets or a
Disposition of a Subsidiary; and (E) “Outsourcing Agreement” means a written
agreement between the Company or Subsidiary and an unrelated third party
(“Outsourcing Agent”) pursuant to which (1) the Company or Subsidiary transfers
the performance of services previously performed by Company or Subsidiary
employees to the Outsourcing Agent, and (2) the Outsourcing Agreement includes
an obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

8. Withholdings. The Company has the right, prior to the issuance or delivery of
any Shares subject to this Award, to withhold or require from you the amount
necessary to satisfy applicable tax requirements (e.g., income tax, social
insurance, payroll tax and payment on account), as determined by the Company.
If, at any time after the Grant Date, you become subject to tax in more than one
jurisdiction, the Company may be required to withhold or account for applicable
tax requirements in the various jurisdictions. By accepting this Award, you
authorize the Company or any Subsidiary to satisfy applicable tax or tax
withholding requirements by (i) withholding from your wages or other cash
compensation payable to you or (ii) withholding from any proceeds resulting from
the sale of Shares subject to this Award either through a voluntary sale or
through a mandatory sale arranged by the Company on your behalf and pursuant to
this authorization. Furthermore, if the Shares subject to this Award vest under
circumstances where they have not otherwise been fully paid-up in accordance
with the requirements of Irish law, the Company or any Subsidiary may require
you to pay the par value of each Share which vests hereunder at the time of such
vesting. The Company or any Subsidiary may take the payment from you by
application of any of the methods of withholding set forth herein. If the
Company or any Subsidiary cannot withhold or account for all taxes associated
with this Award, or obtain payment of the par value of each Share that vests
hereunder, by application of the means described herein, then, by accepting this
Award, you agree that you will pay to the Company or any Subsidiary all amounts
necessary to satisfy applicable tax requirements or the requirement that Shares
be issued on a fully paid-up basis and acknowledge that the Company may refuse
to issue or deliver Shares subject to this Award, or the proceeds from the sale
of such Shares, if you do not comply with such obligations.

 

  4   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

9. Transfer of Award. You may not transfer this Award or any interest in
Performance Units except by will or the laws of descent and distribution. Any
other attempt to transfer this Award or any interest in Performance Units is
null and void.

10. Forfeiture of Award. You will forfeit all or a portion of the Performance
Units subject to this Award if your employment terminates under the
circumstances described below:

(i) If the Company or Subsidiary terminates your employment for Cause, including
without limitation a termination as a result of your violation of the Company’s
Guide to Business Conduct, then the Company will immediately rescind all
unvested Performance Units subject to this Award and you will forfeit all rights
you have with respect to this Award. Also, by accepting this Award, you agree
and promise to deliver to the Company immediately upon your Termination of
Employment for Cause, Shares (or, in the discretion of the Company, cash) equal
in value to the amount of all Performance Units subject to this Award that
vested during the 12-month period that occurs immediately before your
Termination of Employment for Cause.

(ii) If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were a Company or Subsidiary employee you engaged
in activity that would have constituted grounds for the Company or Subsidiary to
terminate your employment for Cause, then the Company will immediately rescind
all unvested Performance Units subject to this Award and you will forfeit all
rights you have with respect to this Award. Also, by accepting this Award, you
agree and promise to deliver to the Company immediately upon the date the
Committee determines that you could have been terminated for Cause, Shares (or,
in the discretion of the Company, cash) equal in value to the amount of all
Performance Units subject to this Award that vested during the period that
begins 12 months immediately before your Termination of Employment and ends on
the date that the Committee determines that you could have been terminated for
Cause.

(iii) If the Committee determines in its sole discretion that at any time after
your Termination of Employment and prior to the first anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or any Subsidiary or
(B) entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (1) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or any Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then the Company will
immediately rescind all unvested Performance Units subject to this Award and you
will forfeit all rights you have with respect to this Award. Also, by accepting
this Award, you agree and promise to deliver to the Company immediately upon the
Committee’s determination date Shares (or, in the discretion of the Company,
cash) equal in value to the amount of all Performance Units subject to this
Award that vested during the period that begins 12 months immediately

 

  5   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

before your Termination of Employment and ends on the date of the Committee’s
determination.

11. Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
this Award and other relevant provisions to the extent necessary to prevent
dilution or enlargement of the benefits or potential benefits intended to be
provided by this Award. Any such determinations and adjustments made by the
Committee will be binding on all persons.

12. Restrictions on Payment of Shares. Payment of Shares for Performance Units
is subject to the conditions that, to the extent required at the time of
delivery of such Shares:

(i) The Shares covered by this Award will be duly listed, upon official notice
of issuance, on the NYSE; and

(ii) A Registration Statement under the United States Securities Act of 1933
with respect to the Shares will be effective or an exemption from registration
will apply.

The Company will not be required to deliver any Shares until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by the Company’s legal counsel.

13. Disposition of Securities. By accepting this Award, you acknowledge that you
have read and understand the Company’s Insider Trading Policy and are aware of
and understand your obligations under United States federal securities laws with
respect to trading in the Company’s securities. The Company has the right to
recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Performance Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.

14. Plan Terms Govern. The vesting of Performance Units, the disposition of any
Shares received on or after such vesting, and the treatment of any gains
received upon such disposition are subject to the terms of the Plan and any
rules that the Committee prescribes. The Plan document, as amended from time to
time, is incorporated into these Terms and Conditions. The Grant Letter and
these Terms and Conditions shall together constitute the Award Certificate
referred to in the Plan. Unless defined herein, capitalized terms used in these
Terms and Conditions are defined in the Plan. If there is any conflict between
the terms of the Plan and these Terms and Conditions, the Plan’s terms govern.
By accepting this Award, you acknowledge receipt of the Plan and the prospectus,
as in effect on the Grant Date.

15. Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law (“Personal Data”). Personal Data includes, but is not limited to, the
information provided to you as part of the grant

 

  6   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

package and any changes thereto (e.g., details of Performance Units, including
amounts awarded, unvested or vested), other appropriate personal and financial
data about you (e.g., name, home address, telephone number, date of birth,
nationality, job title, reason for termination of employment, and social
security, social insurance or other identification number), and information
about your participation in the Plan and Shares obtained under the Plan from
time to time. By accepting this Award, you give your explicit consent to the
Company’s accumulating and processing Personal Data as necessary or appropriate
for Plan administration. Your Personal Data will be retained only as long as is
necessary to administer your participation in the Plan. If applicable, by
accepting this Award, you also give your explicit consent to the Company’s
transfer of Personal Data outside the country in which you work or reside and to
the United States of America where the same level of data protection laws may
not apply as in your home country. The legal persons for whom your Personal Data
are intended include the Company, its Subsidiaries (or former Subsidiaries as
are deemed necessary), the outside Plan administrator, and any other person that
the Company retains or utilizes for compensation planning or Plan administration
purposes. You have the right to request a list of the names and addresses of any
potential recipients of your Personal Data and to review and correct your
Personal Data by contacting your local Human Resources Representative. By
accepting this Award, you acknowledge your understanding that the transfer of
the information outlined here is important to Plan administration and that
failure to consent to the transmission of such information may limit or prohibit
your participation in the Plan.

16. No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company’s sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation for services of any kind
rendered to the Company or any Subsidiary. You further agree that this Award,
and your Plan participation, do not form, and will not be interpreted as
forming, an employment contract or guarantee of employment with the Company or
any Subsidiary. The Company, in its sole discretion, voluntarily established the
Plan and may amend or terminate it at any time pursuant to the terms of the
Plan. You understand that the grant of Performance Units under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive future grants of any Performance Units, or benefits in lieu of
Performance Units, even if Performance Units have been granted repeatedly in the
past and that all decisions with respect to future grants will be in the
Company’s sole discretion. By accepting this Award, you also acknowledge that
this Award and any gains received hereunder are extraordinary items and are not
considered part of your salary or compensation for purposes of any pension or
retirement benefits or for purposes of calculating any termination, severance,
redundancy, resignation, end of service payments, bonuses, long-service awards,
life or accident insurance benefits or similar payments. Neither this Award, nor
any gains received hereunder, is intended to replace any pension rights or
compensation. If the Company or Subsidiary terminates your employment for any
reason, you agree that you will not be entitled to damages or compensation for
breach of contract, dismissal (in any circumstances, including unfair dismissal)
or compensation for loss of office or otherwise to any sum, Shares, Performance
Units or other benefits to compensate you for the loss or diminution in value of
any actual or prospective rights, benefits or expectation under or in relation
to the Plan.

 

  7   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

17. Limitations. Nothing in these Terms and Conditions or the Plan grants to you
any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary’s right to terminate your
employment at any time and for any reason, subject to applicable law. Payment of
Shares is not secured by a trust, insurance contract or other funding medium,
and you do not have any interest in any fund or specific Company or Subsidiary
asset by reason of this Award. You have no rights as a stockholder of the
Company pursuant to this Award until Shares are actually delivered to you.

18. Entire Agreement and Amendment. These Terms and Conditions and the Plan
constitute the entire understanding between you and the Company regarding this
Award. These Terms and Conditions supersede any prior agreements, commitments or
negotiations concerning this Award. These Terms and Conditions may not be
modified, altered or changed except by the Committee (or its delegate) in
writing and pursuant to the terms of the Plan.

19. Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of these Terms and Conditions, which will remain in full force and
effect. Moreover, if any provision is found to be excessively broad in duration,
scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.

20. Language. If you have received a translation of these Terms and Conditions
or any other document related to the Plan in a language other than English, then
the English version of such document shall govern.

21. Notices. By accepting this Award, you agree to receive documents, notices
and any other communications relating to your participation in the Plan in
writing by regular mail to your last known address on file with your employer,
the Company or Subsidiary or any outside Plan administrator, or by electronic
means, including by e-mail, through an online system maintained by any outside
Plan administrator, or by a posting on the Company’s intranet website or on an
online system or website maintained by any outside Plan administrator.

22. Appendices. The Appendices are an integral part of these Terms and
Conditions and any reference herein to these Terms and Conditions includes the
Appendices in such reference. If, on the Grant Date, you reside in a country
listed in Appendix B, then the provisions of Appendix B with respect to such
country shall govern with respect to the matters described therein. If, after
the Grant Date, you relocate to another country and any or all of your countries
of residence are listed in Appendix B, then the Company may determine that some
or all of the provisions of Appendix B with respect to such countries govern if
necessary to comply with applicable law or to facilitate Plan administration.

23. Governing Law. This Award and these Terms and Conditions are governed by the
law of Ireland and shall be construed accordingly; provided, however, that, to
the extent that any provisions of Irish employment law are relevant, such
provisions shall only apply to an individual who has entered into a contract of
employment with the Company or any of its Irish subsidiaries.

 

  8   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

24. Acceptance. By accepting this Award, you agree to the following:

(i) You have carefully read, fully understand and agree to all of the terms and
conditions contained in the Plan and these Terms and Conditions; and

(ii) You understand and agree that the Plan and these Terms and Conditions
constitute the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded.

You will be deemed to consent to the application of all of the terms and
conditions set forth in the Plan and these Terms and Conditions unless you
contact Covidien, c/o Equity Plan Administration, 15 Hampshire Street,
Mansfield, MA 02048 USA in writing within thirty (30) days of receiving the
grant package. Receipt by the Company of your non-consent will nullify this
Award unless otherwise agreed to in writing by you and the Company.

 

  9   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

APPENDIX A

TO

TERMS AND CONDITIONS

OF

PERFORMANCE UNIT AWARD

FY11-FY13 ASIA GROWTH INCENTIVE

This Appendix A describes the vesting requirements for Performance Units subject
to these “Terms and Conditions of Performance Unit Award FY11-FY13 Asia Growth
Incentive.”

Performance Period

The performance period for this Award is the Company’s 2011, 2012 and 2013
fiscal years, with such period beginning on September 25, 2010 and ending on
September 27, 2013 (“Performance Period”). The number of Performance Units
subject to these Terms and Conditions that vest depends upon the satisfaction of
certain performance goals by the Company’s Asia Regional Business Unit (“Asia
RBU”) during the Performance Period, as described below.

Performance Goals (Milestone Goal and Operating Income Goal)

During the Performance Period, the Asia RBU must satisfy the following two
performance goals: (1) completion of at least eighty percent (80%) of fifteen
milestones by specified times during the Performance Period (“Milestone Goal”);
and (2) achievement of more than [ * ] in operating income, calculated on a
three-year cumulative basis (“Operating Income Goal”). For clarity, the Asia RBU
must complete at least twelve milestones no later than the respective required
completion date set forth in the chart below to satisfy the Milestone Goal and
operating income means the non-GAAP operating income of the Asia RBU measured
over the Performance Period.

The fifteen milestones, which relate to five projects which are considered
essential to the Company’s Asia growth initiative, and their required completion
dates are as follows:

 

Project

 

Milestone

 

Required Completion Date

Retention of [ * ];

Attrition of [ * ]

  Attrition equal to or less than [ * ]%   September 30, 2011   Attrition equal
to or less than [ * ]%   September 28, 2012   Attrition equal to or less than [
* ]%   September 27, 2013

[ * ]Project

  At least [ * ] employees hired   September 30, 2011   Rollout of first
implementation in [*]   September 28, 2012   Rollout in [ * ]and [ * ]  
September 27, 2013

Asia Growth Plan

  Add headcount of at least [ * ]   September 30, 2012

[ * ] Indicates information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to an application for an order
declaring confidential treatment thereof.

 

  10   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

Project

 

Milestone

 

Required Completion Date

[ * ]Headcount   employees    

Add additional headcount of at least

[ * ] employees

  September 28, 2012  

Add additional headcount of at least

[ * ] employees

  September 27, 2013

Transaction opportunities

presented to senior

management by

Asia RBU BD&L

  At least [ * ]   September 30, 2011   At least [ * ]   September 28, 2012   At
least [ * ]   September 27, 2013

[ * ]Headcount for Asia Footprint

  Headcount of at least [ * ] employees   September 30, 2011   Headcount of at
least [ * ] employees   September 28, 2012   Headcount of at least [ * ]
employees   September 27, 2013

Certification Process for Performance Goals

After the end of the Performance Period, but no later than sixty (60) calendar
days after the last day of the Performance Period, the Committee shall review
and certify whether the Milestone Goal and the Operating Income Goal were
satisfied. The date the Committee makes this certification is the Committee
Certification Date. If the Committee certifies that both the Milestone Goal and
the Operating Income Goal were satisfied by the end of the Performance Period,
the Committee shall next determine the applicable grant multiplier in accordance
with the provisions of this Appendix A. If the Committee certifies that either
the Milestone Goal or the Operating Income Goal, or both, were not satisfied
during the Performance Period, then all Performance Units (including
attributable DEUs) subject to this Award shall be forfeited and cancelled as of
the Committee Certification Date and you shall not become vested in any portion
of the Performance Units (including attributable DEUs) subject to this Award.

Calculation of Grant Multiplier

If the Committee certifies that both the Milestone Goal and the Operating Income
Goal were satisfied by the end of the Performance Period, then, on the Committee
Certification Date, the Committee shall also determine and certify the grant
multiplier. The grant multiplier shall be determined by a formula that is based
upon the amount of revenue achieved by the Asia RBU during the Performance
Period that exceeds [ * ]. For purposes of these Terms and Conditions, revenue
means the revenue of the Asia RBU and equals amounts received by the Asia RBU
from the sale of goods and services pursuant to US GAAP. The grant multiplier
may range from zero to two, based on the formula below, but shall not exceed two
under any circumstances.

[ * ] Indicates information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to an application for an order
declaring confidential treatment thereof.

 

  11   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

The grant multiplier shall be determined by the following formula:

 

GM =      

X–[*]

  [*]

“GM” represents the grant multiplier.

“X” represents the three-year cumulative revenue achieved by the Asia RBU during
the Performance Period.

The following examples show how the grant multiplier is calculated, based on
various scenarios.

Example: If the Asia RBU achieved revenue of [ * ]during the Performance Period,
the grant multiplier would be 1.25, calculated as follows:

 

1.25 =      

[*]–[*]

  [*]

Example: If the Asia RBU achieved revenue of [ * ]during the Performance Period,
the calculation (as shown in the formula below) would achieve a result of 3.5
but, because the grant multiplier is capped at 2, the grant multiplier under
this scenario would be 2.

 

3.5 =      

[*]–[*]

  [*]

Determination of Number of Performance Units That Vest

You shall become vested in the number of Performance Units (including
attributable DEUs) determined by multiplying the grant multiplier certified by
the Committee by the target number of Performance Units (including attributable
DEUs) subject to this Award, which is set forth in the Grant Letter that issued
this Award to you.

Example: If an employee was issued a target of 100 Performance Units and the
Committee determined that the grant multiplier was 1.25, then the employee would
vest in 125 Performance Units on the Committee Certification Date (1.25 x 100).

Adjustment Relating to Certain Transfers During Performance Period

If the Company issued this Award to an Employee who subsequently is transferred
during the Performance Period to another position within the Company or any
Subsidiary and such Employee ceases to provide services to or on behalf of the
Asia RBU (a “Transferred Employee”), then the number of Performance Units in
which the Transferred Employee vests, if any, shall be adjusted to reflect the
number of whole months that the Transferred Employee provided services to the
Asia RBU during the Performance Period and after the Grant Date. The number of
Performance Units in which a Transferred Employee vests shall equal the number
of Performance Units determined by the paragraph entitled “Determination of
Number of

[ * ] Indicates information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to an application for an order
declaring confidential treatment thereof.

 

  12   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

Performance Units That Vest” multiplied by a fraction, the numerator of which
shall be the number of whole months during the Performance Period that the
Transferred Employee provided services to the Asia RBU from the Grant Date of
this Award through the date the Transferred Employee ceased providing services
to the Asia RBU and the denominator of which is the total number of whole months
from the Grant Date of this Award to the last day of the Performance Period. If
a Transferred Employee is subject to the adjustment provisions of this
paragraph, then the vesting of Performance Units (including attributable DEUs)
subject to this Award shall occur on the Committee Certification Date and
Performance Units (including attributable DEUs) subject to this Award shall, in
no event, become vested or delivered prior to the Committee Certification Date.

The Company’s Director, Human Resources, Asia, the Company’s Director, Executive
Compensation, and the Company’s Senior Vice President, Human Resources, shall
determine whether an Employee is a Transferred Employee and such determination
shall be conclusive and binding upon all parties.

Example: Assume that, on December 1, 2010, the Company issued a target of 100
Performance Units to an Employee who provided services to the Asia RBU and that,
effective May 15, 2012, the Employee transferred out of and ceased providing
services to the Asia RBU. Further assume that, on the Committee Certification
Date, the Committee certified that the Milestone Goal and the Operating Income
Goal were satisfied and that the grant multiplier equaled 1.5. Under this
scenario, the Employee is a Transferred Employee and will vest in 75 Performance
Units. This is calculated by first determining the number of Performance Units
that are eligible for vesting due to the grant multiplier, which is 150 (100 x
1.5) and then adjusting the result for the number of whole months after the
Grant Date that the Employee provided services to the Asia RBU during the
Performance Period (17), which is accomplished by multiplying 150 by 0.5
(17/34).

 

  13   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

APPENDIX B

TO

TERMS AND CONDITIONS

OF

PERFORMANCE UNIT AWARD

FY11-FY13 ASIA GROWTH INCENTIVE

Additional Terms and Conditions for Specified Countries

This Appendix includes additional terms and conditions that apply if you reside
in one of the countries specified below. Note that the specific application of
relevant laws in your country may differ depending upon the specific facts of
your situation. We advise you to seek appropriate professional advice to
determine how these laws may impact your particular situation. If you are a
citizen or resident of a country other than the one in which you are currently
working or have worked in since this Award was granted to you, the information
contained herein may not apply to you.

AUSTRALIA

This Award is offered to you subject to, and in accordance with, the terms of
the Plan and the Covidien 2007 Stock and Incentive Plan Australian Sub-Plan (the
“Australian Sub-Plan”). By accepting this Award, you agree to be bound by the
terms of the Plan, the Australian Sub-Plan, and these Terms and Conditions.

CHINA

By accepting this Award, you agree to comply with the provisions below and any
other requirements that may be imposed by the Company in the future to
facilitate compliance with regulatory requirements.

Due to foreign exchange restrictions currently imposed by the State
Administration of Foreign Exchange, all proceeds from the sale of shares by
Chinese nationals are required to be immediately repatriated through a
special-purpose foreign exchange account established by the Company or a
Subsidiary. Because of foreign exchange restrictions, you may not transfer
Shares out of your brokerage account with UBS Financial Services (or the
brokerage account of any other administrator of the Company’s equity plan, as
may be retained in the future).

After Shares subject to this Award are sold and the resulting proceeds are
transferred to the Company’s special-purpose foreign exchange account, all
proceeds will be delivered to your personal domestic foreign exchange account.
You are responsible for opening and maintaining this domestic foreign exchange
account and for ensuring that US dollars may be deposited into such account. The
Company may, in its sole discretion, convert the proceeds of any sale of Shares
subject to this Award into RMB before payment to you, but the Company is not
obligated to secure any particular exchange conversion rate and this conversion
may result in a delay of payment. The Company is not responsible for any foreign
exchange conversion rate fluctuation that may affect the value of proceeds
received upon the sale of Shares subject to this Award.

 

  14   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

The Company has withholding obligations with respect to taxable amounts due from
you to the tax authorities upon the vesting of Performance Units subject to this
Award. Upon the vesting of Performance Units subject to this Award, the Company
is required to pay the applicable taxes directly to the local tax bureau in
local currency.

Upon any vesting of Performance Units subject to this Award, you may immediately
sell all Shares received upon such vesting or the Company will sell a portion of
such Shares in an amount that is approximately equivalent to the amount of taxes
owed upon the vesting event. All sale proceeds will be repatriated through the
Company’s special-purpose foreign exchange account, but will not be delivered to
you until you have made full repayment to the Company for applicable taxes,
either through payroll, direct payment to the Company, or otherwise in
accordance with Section 8 of these Terms and Conditions.

Unless the Company otherwise allows, you will not be permitted to hold any
Shares received upon any vesting of Performance Units subject to this Award
after ninety (90) days immediately following your Termination of Employment.
This means that all Shares subject to this Award which were vested as of your
Termination of Employment date must be sold no later than ninety (90) days
immediately following your Termination of Employment or they will be forfeited.
By accepting this Award, you acknowledge and agree that all Shares you hold
after your Termination of Employment must be sold within ninety (90) days
immediately following your Termination of Employment date. By accepting this
Award, you hereby acknowledge and agree that Shares received upon any vesting of
Performance Units subject to this Award, unless they are sold before the
ninetieth (90th) day after your Termination of Employment date, shall be sold
automatically on the ninetieth (90th) day that immediately follows your
Termination of Employment date and you hereby consent to and authorize such
sale.

HONG KONG

SECURITIES WARNING: The grant of this Award and the issuance of Shares upon the
vesting of Performance Units do not constitute a public offering of securities
under Hong Kong law and are available only to Employees. The Grant Letter, these
Terms and Conditions, the Plan and other incidental communication materials that
you may receive have not been prepared in accordance with and are not intended
to constitute a “prospectus” for a public offering of securities under
applicable securities laws in Hong Kong. Furthermore, none of the documents
relating to the Plan or your participation in the Plan have been reviewed by any
regulatory authority in Hong Kong. This Award and any related documents are
intended solely for your personal use and may not be distributed to any other
person. If you are in doubt as to the contents of the Grant Letter, these Terms
and Conditions, the Plan or any other incidental communication materials, you
should obtain independent professional advice.

Due to regulatory restrictions, by accepting this Award, you agree that, if any
Performance Units vest within six (6) months of the Grant Date, you will not
sell any Shares thus acquired before the expiration of the sixth month after the
Grant Date.

The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.

 

  15   FY11 Grant Asia Growth Incentive PSU Ts&Cs



--------------------------------------------------------------------------------

NETHERLANDS

You should be aware of the Dutch insider trading rules, which may impact the
sale of any Shares subject to this Award. Specifically, you may be prohibited
from effectuating certain transactions involving Shares subject to this Award if
you have inside information about the Company.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Subsidiary in the
Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain employees
working at a Subsidiary in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when the employee has such inside information.

By accepting this Award, you acknowledge having read and understood the
notification above and acknowledge that it is your responsibility to comply with
the Dutch insider trading rules, as discussed herein. If you are uncertain
whether the insider trading rules apply to you, you should contact your personal
legal advisor.

SINGAPORE

This Award is made in reliance of section 273(1)(f) of the Securities and
Futures Act (Cap. 289) (the “SFA”) for which it is exempt from the prospectus
and registration requirements under the SFA. The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. You should
note that the Award is subject to section 257 of the SFA and you will not be
able to make (i) any subsequent sale of Shares subject to this Award in
Singapore or (ii) any offer of such subsequent sale of Shares subject to this
Award in Singapore, unless such sale or offer is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).

UNITED STATES OF AMERICA

Notwithstanding any other provision of these Terms and Conditions to the
contrary, in the event that all or a portion of this Award becomes subject to
Code Section 409A, the provisions contained in Section 7.12 of the Plan shall
govern and shall supersede any applicable provision of these Terms and
Conditions.

 

  16   FY11 Grant Asia Growth Incentive PSU Ts&Cs